DETAILED ACTION
This final action is responsive to the amendment filed on 19 January 2021.  Claims 1, 3, 6, 7, 9, 12, 13, 15-17, 19, and 20 are pending in the case.  Claims 1, 7, 13, and 17 are independent claims.  Claims 1, 3, 6, 7, 9, 12, 13, 16, 17, and 20 are amended.  Claims 2, 4, 5, 8, 10, 11, 14, and 18 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues (pgs. 8-9) that Lee in view of Griffin fail to teach the feature of displaying a search result in the output area in case the search application is selected.
Examiner respectfully disagrees.  Specifically, Applicant is arguing for functionality that was recited previously in claim 5 (now cancelled and rolled up into the independent claim).  Lee explicitly teaches the user performing a first user input to display menu 420.  This menu contains the at least one application: a dictionary application, which may be interpreted as a search application.  Moreover, during the displaying of the image recognition menu and the user selecting the word “artificial intelligence”, the user is able to select the dictionary application, as displayed in Fig. 4A(c), to receive encyclopedia output, i.e. the search result.  In addition, Fig. 4A of Lee also displays icon 422 which identifies another search application.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 3, 6, 7, 9, 12, 13, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0096053 A1) hereinafter known as Lee in view of Griffin (US 2013/0285926 A1) hereinafter known as Griffin.

Regarding independent claim 1, Lee teaches:
in response to receiving a first user input on a touch screen of the electronic device, ... and a menu on the touch screen, the menu including an image recognition menu and a plurality of icons related to at least one application of a user setting, the at least one application of the user setting including at least one of a search application, an internet browser, an app market application or a camera application;  (Lee: Fig. 4A and ¶[0104] and ¶[0107]; Lee teaches receiving a control command and displaying a preset region 420, which is interpreted as an image recognition menu.  Lee also teaches the menu including application icons.  Such application icons can be based on a user’s settings, as taught in ¶[0154].  Lee also teaches one of the functions may be a search or an internet browser.)
displaying the image recognition menu ... ;   (Lee: Fig. 4A and ¶[0104] and ¶[0107]; Lee teaches receiving a control command and displaying  a preset region 420, which is interpreted as an image recognition menu.)
in case the image recognition menu is selected, receiving a second user input for selecting an image;  (Lee: Fig. 4A(b) and ¶[0107] and ¶[0116]; Lee teaches the user selecting the word “artificial intelligence”.)
recognizing characters on the selected image;  (Lee: Fig. 4A(b); Lee teaches highlighting the selected word.)
displaying a notification on the touch screen while the characters is are being recognized;  (Lee: Fig. 4A(b); Lee teaches highlighting the selected word, which may be interpreted as a notification.)
displaying the recognized characters on an output area; and  (Lee: Fig. 4A; Lee teaches displaying the highlighted word.  Lee also teaches passing the word to a dictionary application and outputting the result.)
in case the search application is selected, displaying a search result in the output area.  (Lee: Fig. 4A and ¶[0116]; Lee teaches the user selecting the dictionary application and receiving an encyclopedia output.)

Lee does not explicitly teach:
... displaying a keyboard interface including a virtual input keypad ...
... on the keyboard interface;

However, Griffin teaches:
... displaying a keyboard interface including a virtual input keypad ...  (Griffin: Fig. 22F and ¶[0140]; Griffin teaches bringing up a keyboard in response to a user input.)
... on the keyboard interface;  (Griffin: ¶[0132]; Griffin also teaches that the keyboard interface may have a menu bar that may include other functions.)
Griffin is analogous to the present invention, since Griffin is reasonably pertinent to the problem faced by the inventor, i.e. displaying a keyboard on an interface.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of displaying an image recognition menu in response to a user input as taught in Lee with also presenting a keyboard menu that contains other functions as taught in Griffin.  Lee already teaches displaying an image recognition menu in response to a user input.  However, Lee does not explicitly teach displaying a keyboard in response to the same input.  Griffin provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Lee to include teachings of Griffin because the combination would allow the user to perform other operations. 



Regarding claim 3, Lee in view of Griffin teaches the method of claim 1 (as cited above).

Lee further teaches: 
further comprising: receiving a user input for selecting at least one icon among the plurality of icons; and executing at least one application corresponding to the selected at least one  icon in response to the user input.  (Lee: Fig. 4A and ¶[0116]; Lee teaches the user selecting the dictionary application and receiving an encyclopedia output.)



Regarding claim 6, Lee in view of Griffin teaches the method of claim 1 (as cited above).

Griffin further teaches: 
wherein the virtual input keypad includes: a plurality of text types, and a key for switching between the text types.  (Griffin: Fig. 22E; Griffin teaches a virtual keyboard that supports letters and numbers.)


Regarding claims 7, 9, and 12, these claims recite an electronic device that performs the method of claims 1, 3, and 6; therefore, the same rationale for rejection applies.  Furthermore, Lee also teaches a touch screen.  (Lee: ¶[0060])


Regarding independent claim 13, Lee teaches:
in response to receiving a first user input on a touch screen, ... and a menu on the touch screen, the menu including a plurality of icons being related to at least one application of a user setting, the at least one application of the user setting including at least one of a search application, an internet browser, an app market application or a camera application;  (Lee: ¶[0060]; Lee teaches a touchscreen.  Further, Lee: Fig. 4A and ¶[0104] and ¶[0107]; Lee teaches receiving a control command and displaying  a preset region 420, which is interpreted as an image recognition menu.  Lee also teaches the menu including application icons.  Such application icons ca be based on a user’s settings, as taught in ¶[0154].  Lee also teaches one of the functions may be a search or an internet browser.)
receiving a second user input for selecting at least one icon among the plurality of icons;  (Lee: Fig. 4A(b) and ¶[0107] and ¶[0116]; Lee teaches the user selecting the word “artificial intelligence” and then selecting the dictionary application.)
executing at least one application corresponding to the selected at least one icon in response to the second user input; and  (Lee: Fig. 4A; Lee teaches displaying the highlighted word.  Lee also teaches passing the word to a dictionary application and outputting the result.)
in case the search application is selected, displaying search result in an output area,  (Lee: Fig. 4A and ¶[0116]; Lee teaches the user selecting the dictionary application and receiving an encyclopedia output.)
...

Lee does not explicitly teach:
... displaying a keyboard interface including a virtual input keypad...
wherein the virtual input keypad includes a plurality of text types and a key for switching between the text types.

However, Griffin teaches:
... displaying a keyboard interface including a virtual input keypad ...  (Griffin: Fig. 22F and ¶[0140]; Griffin teaches bringing up a keyboard in response to a user input.)
wherein the virtual input keypad includes a plurality of text types and a key for switching between the text types.  (Griffin: Fig. 22E; Griffin teaches a virtual keyboard that supports letters and numbers.)
Griffin is analogous to the present invention, since Griffin is reasonably pertinent to the problem faced by the inventor, i.e. displaying a keyboard on an interface.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of displaying an image recognition menu in response to a user input as taught in Lee with also presenting a keyboard menu that supports multiple text types as taught in Griffin.  Lee already teaches displaying an image recognition menu in response to a user input.  However, Lee does not explicitly teach displaying a keyboard supporting multiple text types in response to the same input.  Griffin provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Lee to include teachings of Griffin because the combination would allow the user to perform other operations. 


Regarding claim 15, Lee in view of Griffin teaches the method of claim 13 (as cited above).

Lee further teaches: 
wherein the menu further includes an image recognition menu.  (Lee: Fig. 4A; Lee teaches presenting functions based on recognizing the presented image.)


Regarding claim 16, Lee in view of Griffin teaches the method of claim 15 (as cited above).

Lee further teaches: 
further comprising: displaying the image recognition menu on the keyboard interface; in case the image recognition menu is selected, receiving a third user input for selecting an image; recognizing characters on the selected image; displaying a notification on the touch screen while the characters are being recognized; and displaying the recognized characters on an output area.  (Lee: Fig. 4A; Lee teaches presenting functions based on recognizing the presented image, the user selecting the words “artificial intelligence”, highlighting the words, then providing the output of the encyclopedia search.)



Regarding claims 17-20, these claims recite an electronic device that performs the method of claims 13-16; therefore, the same rationale for rejection applies.  Furthermore, Lee also teaches a touch screen.  (Lee: ¶[0060])


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142